Citation Nr: 1634584	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  11-18 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to an initial rating in excess of 10 percent before April 16, 2015 and an initial rating in excess of 40 percent since April 16, 2015 for chronic low back strain with degenerative changes (low back disability).

3.  Entitlement to a compensable rating before April 16, 2015 and an initial rating in excess of 10 percent since April 16, 2015 for bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel
INTRODUCTION

The Veteran served on active duty from January 1978 to March 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of December 2009 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2015, the Veteran did not appear at a hearing before the Board.  As good cause has not been shown for the failure to appear at the hearing, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

The Board notes that the Veteran, as a lay person, filed his claims for an acquired mental health disability as claims for service connection for memory loss, service connection for depression, and service connection for posttraumatic stress disorder (PTSD).  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Because the evidence indicates that the Veteran may have different conditions or diagnoses for his mental health disability, the Board has therefore stated the issues as set forth on the first page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that further development is required before it can address the merits of the Veteran's claims.

There is documentation in the medical records that the Veteran has applied for benefits from the Social Security Administration.  For example, in a March 2012 VA Social Worker Note, the writer indicated the Veteran "received another denial from the Social Security Administration."  VA is obligated to obtain records of the Social Security Administration if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The records have not been obtained.  The Board finds there is a reasonable possibility that the records could help the Veteran and the AOJ should request the Social Security Records upon remand.

In addition, a rating decision and the statement of the case refer to review of VA Medical Center (VAMC) records from April 2008 to March 2015.  The file, however, only contains VAMC records from December 2009 to October 2012.  The missing records need to be associated with the file.  Ongoing VA medical records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

When the Board relies on a medical opinion, such opinion must be adequate for judicial review.  The Veteran received a psychiatric VA examination in June 2010, and the examiner concluded the Veteran did not have PTSD as he did not meet the criteria for PTSD.  Instead, the examiner diagnosed major depressive disorder and attributed it to pre-service sexual trauma as a child.  The Veteran, however, has reported two military stressors, which the Veteran states has resulted in or affected the severity of his mental health disability.  He reported a physical assault in July 1986.  He also suffered third degree burns over his head, face, and neck in 1982 from an accident.  He stated he was hospitalized for about two weeks.  

The opinion does not explain why the VA examiner concluded that the pre-service sexual trauma is the sole cause of the Veteran's current mental health disability.  There is no explanation or discussion as to why one or both of the in-service stressors may or may not have caused or contributed to the Veteran's mental health disability.  Stated another way, even if the Veteran's pre-service trauma is the major factor in his mental health disability, the examiner does not explain whether the in- service events could still be a cause, albeit lesser or contributing cause, of the mental health disability.  The Board requires medical guidance as to the effect of both service and the childhood sexual trauma and the influence each had on the Veteran's mental health disability.

The service treatment records establish outpatient care for burns for about a month in 1982.  They do not contain any military hospital records including the hospitalization for the burns suffered in June 1982.  It is possible the hospital records are archived separate and apart from his service treatment records.  There has been no attempt to determine whether the in-patient records of hospitalization exist.  These records may help the Veteran establish service connection for his mental health disability.  Therefore, upon remand, the AOJ should request and associate with the file any service hospital records concerning the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Request records from the Social Security Administration pertinent to the Veteran's claim and/or award of Social Security Administration disability benefits.

2.  Obtain all VA medical records of treatment of the Veteran from April 2008 to the present which are not already part of the file.   

3.  Request from the appropriate source(s) all hospital or in-patient records of the Veteran for burns as referenced in the April 1982 treatment records.

4.  After the record development is completed, provide the Veteran with a VA mental health examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  

The examiner is asked to determine whether the Veteran has a mental health disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally related to service.

If PTSD is diagnosed, the examiner should list all stressful events contributing to the diagnosis.  

If the examiner determines that a nonservice event is the major factor in his mental health disability, the examiner should explain whether the Veteran's reported in-service stressors could still be an originating cause, or a lesser or contributing cause of the mental health disability.

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should explain the reasons for the opinions provided.  

5.  After the development requested is completed, readjudicate the claims for increased ratings for the low back disability and pes planus and service connection for an acquired psychiatric disorder.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




